Opinion by
Woodside, J.,
The bureau, referee, and board in turn denied the claim of the appellant, William E. Skinner, for unemployment compensation.
The question is whether the claimant was self-employed as a partner with his brother in a printing business or whether he was working in that business as an employe of Ms brother.
Claimant’s father had operated the business prior to 1911. From that date to 1957 the claimant and his brother both worked at the establishment and withdrew therefrom the same weekly sum. No payroll deductions were withheld from the claimant’s weekly receipts and no unemployment compensation contributions were paid thereon. The claimant was aware of this. When the business was sold, the claimant received approximately half of the sale price. He refused to sign the *68bill of sale, but did sign a release for the purchaser.
The claimant contends he was employed by his brother, that he never was a partner in the business, that his brother made all the business decisions, that the sum he received at the time of the sale was for back wages, and that it was his brother’s responsibility to pay the unemployment compensation contributions on his salary.
Whether the claimant was an employe or a partner was a question of fact for the board. It found he was a partner. He was, therefore, self employed and not entitled to unemployment compensation. There was evidence to sustain its findings which supported its decision.
Decision affirmed.